Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “specific reflectance” but there is no support for this newly added term in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “higher than a specific reflectance” rendering the claim indefinite. The term “specific reflectance” is not defined in the claims or specification. Furthermore the term is not well known in the art. For purposes of examination the claim will be understood to encompass a coating with a reflectance above zero. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-2, 4, 6, 8, 16-18, 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietze (US 2002/0158963A1) in view of Nakamura Hiroaki (JP-H09-149194-A) in further view of R.N. Davis (US 3479120) and in further view of Schmiedeke (US4029459).

Regarding claims 1 and 21,
Dietze discloses a structure forming apparatus (Figures 1-4), comprising:
a rotary body that comprises a translucent material (main cylinder (3) is transparent to light see [0009]);
Figures 1-4
a mask (31) on an outer circumferential surface of the rotary body (3)  comprising a plurality of translucent parts ((UV-translucent locations (37) UV-translucent carrier plate (33)) ([0040-0041]);
Figures 1-4
an irradiation unit (reflector (25) light source housing (23) UV light source (5) first optical unit (27) second optical unit (29)) capable of being configured to irradiate an area (exposure nip (9)) along an axis direction of a rotation of the rotary body ([0040-0041]);
Figures 1-4
Examiner notes that hereinafter, the combination of said UV-light source (5), first optical unit (27), and second optical unit (29) are considered as “UV system”  
wherein the irradiation unit (25,23,5,27,29) includes a light source (5) capable of being configured to emit light (UV) as an energy line ([0039-0040,0043]), 
Figures 1-4
wherein the energy line is configured to pass through the mask (31) via the rotary body (3) ([0040-0041,0043]),
Figures 1-4
and capable of changing a light emission quantity of the emitted light based on a rotation speed of the rotary body (3) (Examiner notes that Dietze teaches that the UV-light from said UV-light source (5) is directed toward and emerges from said gap opening (22) as said main cylinder (3) rotates to selectively expose said photosensitive film (57) of said sheet (1) via said UV translucent locations (37) of said mask (31) ([0039-0041,0043-0044,0025], claims 1, 5, and 10); and wherein said mask (31) is fixed/clamped onto said main cylinder (3) ([0040-0041,0025], Claim 5) (Figures 1-4). Essentially, Dietze teaches that when said main cylinder (3) is rotated, light emission from said UV-light source (5) selectively exposes said UV translucent locations (37). Since claim 1 is directed toward an apparatus, the Examiner contends that said main cylinder (3) is capable of not rotating (i.e. when system is not operating or is shutdown or when said mask (31) needs to be replaced ([0040])) and therefore said light emission is not activated. Based on these two conditions, the Examiner submits that there is a change in light emission quantity of the emitted light based on the rotation speed (when said main cylinder (3) rotates and when it does not) of the rotary body as claimed.); 
Figures 1-4
and a slit member (reflector (25) light source housing (23) gap-like opening (22)) in at least one portion of the rotary body (3) ([0040]);
Figures 2-3
wherein the slit member (25,23,22) comprises a slit (22); an inner circumferential surface of the slit member includes a coating material, where a higher than a specific reflectance does not limit the amount of reflectance since it does not define a specific reflectance. The reflector 25 taught by Dietz is higher than a black surface and meets the claim.)
Figures 2 and 1    

    PNG
    media_image1.png
    840
    801
    media_image1.png
    Greyscale


[AltContent: textbox (UV translucent locations (37))]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]


[AltContent: arrow][AltContent: rect]

[AltContent: textbox (Holding area)]



a holding member/carrier (sheet (1) paper (55)) opposite to the rotary body (3) wherein holding member (1,55) capable of being configured to hold a resin material (photosensitive film (57) comprising UV-light sensitive photopolymer ([0044])) in a holding area (see annotated drawing of Figure 3 below which shows the holding area on a carrier layer (49) comprising paper which is part of said paper (55) ([0044,0046])); and the holding member/carrier (sheet (1) paper (55)) move in a direction (horizontally as shown in Figure 1) perpendicular to the axis direction of the rotation of the rotary body (3) (Figure 1), wherein the resin material (57) is cured by the emitted light ([0043-0044,0046]),
Figures 1-2, 5, and also see annotated drawing of Figure 3 below
and wherein a thickness of a structure to be formed is based on a distance between the rotary body (3) and the holding member (1,55), and the distance is capable of being adjustable (Examiner notes that there exists said photosensitive film (57) (comprised of at least UV-translucent covering layer (43), photosensitive layer (45), reflective layer (46), carrier layer (47) ([0044]) as show in Figure 3) which defines a distance between said main cylinder (3) and said holding member (1,55) (Examiner notes that carrier layer (49) comprising paper is part of said paper (55) ([0044,0046])) (Figure 3); wherein said photosensitive film (57) can have different thicknesses ([0027],) (Figure 5a). Since a nip or gap (9), for feeding said photosensitive film (57) there-through, is define by the position of said main cylinder (3) and rotating guide cylinder (7) (Figures 1-2) ([0039,0041,0043]), therefore when the thickness of said photosensitive film (57) is varied, the 
Dietze is silent to a plurality of rollers configured to hold the rotary body, wherein the plurality of rollers is in contact with an outer circumferential surface of the rotary body; a mask on an inner circumferential surface of the rotary body, wherein the energy line is configured to pass through the rotary body via the mask; wherein the movement of the holding member is by one of a ball screw mechanism or a linear motor; an optical system configured to spread the light in a linear form, wherein the optical system includes two cylindrical lenses; and a collimator lens between the light source and the optical system (claim 1); and wherein the movement of the holding member is at a constant speed (claim 21). 
However, Dietze does teach that said holding member/carrier (sheet (1) paper (55)) is moved horizontally between rollers as shown in Figure 1.
Nakamura teaches that it is known in the art that a ball screw mechanism (ball screw (21)) is used to move a film (2) horizontally between a first position and a second position at constant speed ([0018,0015,0027-0028]).
Figures 1-2
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of Dietze in view of the teaching of Nakamura by incorporating a ball screw 
The combination of Dietze and Nakamura is silent to a plurality of rollers configured to hold the rotary body, wherein the plurality of rollers is in contact with an outer circumferential surface of the rotary body; a mask on an inner circumferential surface of the rotary body, wherein the energy line is configured to pass through the rotary body via the mask.
However, as mentioned above, Dietze does teaches that said mask (31), which is an exposure mask for selectively inputting light onto said photosensitive film (57) ([0043]), is attached on an entire outer circumferential surface of the main cylinder (3) and wherein the energy line (UV) is configured to pass through said mask (31) via said main cylinder (3) ([0040-0041,0043]) (Figures 1-4).
The Examiner submits that the concept of placing an exposure mask inside or outside of a drum for selectively inputting light on the surface of films is known in the film art.
For example, Davis teaches that it is known in the film art that an exposure mask (Figure 3: mask (83) and Figure 4: mask (94)) can be positioned on the outside or inside of a drum (Examiner notes that at least duplicating film (74) in Figure 3 would be on a drum (C2L34-37,C5L21-63) and Figure 4 shows drum (93)) for selectively inputting light on the surface of films (Figure 3: films (72,74) and Figure 4: films (11,19) (C5L21-70).  
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Dietze and Nakamura in view of the teaching of Davis by repositioning said mask (31) to be within said main cylinder (3) as suggested by Davis and to be on the entire inner circumferential surface of said main cylinder (3) (Dietze: Figure 2) as intended by Dietze (since Dietze already teaches attaching said mask (31) on the entire outer circumferential surface of said main cylinder (3) as mentioned above) to yield predictable and reasonable expectation of successful result of directing said UV-light from said UV-light source (5) as an energy line through said mask (31) onto said main cylinder (3) to selectively expose said photosensitive film (57) of said sheet (1).
The combination of Dietze, Nakamura, and Davis is silent to a plurality of rollers configured to hold the rotary body, wherein the plurality of rollers is in contact with an outer circumferential surface of the rotary body.
However, Dietze does teach that said main cylinder (3) is rotatable ([0039]).
Schmiedeke teaches that a drum (61)/cylinder can be mounted on running rollers (70) which are driven by an electric motor (71) to rotate said drum (61)/cylinder (C5L9-13) (Figures 1-2). For the known apparatus above, Schmiedeke additionally teaches:
said plurality of rollers (70) configured to hold the rotary body (61), wherein the plurality of rollers (70) is in contact with an outer circumferential surface of the rotary body (61).
Figure 1
It would have been obvious to one having ordinary skilled in the art to incorporate Schmiedeke’s running rollers (70) and electric motor (71) in the apparatus of the combination of Dietze, Nakamura, and Davis such that said main cylinder (3) is mounted 
Regarding claim 2,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
The mentioned combination additionally teaches wherein the outer circumferential surface of the rotary body (3) is a curved surface, and the holding area is between the holding member (1,55) and the outer circumferential surface of the rotary body (3).
Figures 2-3 and 5  
Regarding claim 4,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
The mentioned combination additionally teaches wherein a linear irradiation area (linear line into the page on the holding area as shown in the annotated drawing of Dietze’s Figure 3 below where UV energy lines are irradiated) on the holding area corresponds to a position of the slit (22) aligned with a translucent part (37) of the plurality of translucent parts (see Figure 3).
Regarding claim 6,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
Dietze additionally teaches said rotary body (3) has a hollow portion in which the light source (5) is in the hollow portion of the hollow rotary body (3) ([0039]) (Figures 1-2), wherein said rotary body (3) is known to be tubular in shape.
Figures 2-3
Regarding claim 8,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
Dietze additionally teaches wherein at least an area on a surface of the holding member (1,55) is flat.
Figures 1-3 and 5
Regarding claim 16,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
Dietze additionally teaches wherein the mask (31) comprises of a plurality of light shielding parts (UV-opaque location (39)).
Figures 3-4 
Regarding claim 17,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
The mentioned combination additionally teaches wherein the mask (31) is two-dimensional (Figures 2-4) and the mask (31) covers an entire outer circumferential surface of the rotary body (3) (as demonstrated in the aforementioned rejection of claim 1 above).
Figures 2-4 
Regarding claim 18,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains. 
The mentioned combination additionally teaches a driving unit (running rollers (70) electric motor (71)) capable of being configured to rotate the rotary body (3) such that said rotation is capable of being synchronized with movement of the holding member (1,55) (Examiner notes that since Dietze’s special sheet (1) (also said paper (55) as 
Regarding claim 22,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
Dietze additionally teaches an axis direction (axis going into the page as shown in Figure 2) of the rotation of the rotary body (3) and wherein said slit member (25,23,22) and said slit (22) intrinsically elongate to some degree into the page as shown in Figure 2 (“axis direction”). 
Regarding claim 23,
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
Although the mentioned combination is silent to the orientation of said light source (5) within said light source housing (23), however it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the said UV-light source (5) oriented the axis direction (axis going into the page as shown in Figure 2), since the skilled artisan is limited to three ways said UV-light source (5) can be oriented within said light source housing (23) (i.e. along a vertical axis, horizontal axis/axis direction/axis going into the page as shown in Figure 2, or at an angle relative to said vertical axis), and therefore it is up to the user to choose the correct axis for the intended purpose. “A person of ordinary skill has good reason to pursue the known KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  

Regarding claim 24, Dietze teaches in order for the apparatus to be able to compensate for different material thicknesses of the photosensitive film or of the sheet, provision is made for the guide cylinder to have an elastic cover layer on the circumference thereof, see [0025]. Dietz teaches the exposure mask has a thickness of about 0.15 to 0.3 mm, [0017]. Therefore, the distance between roller (3) and nip (9) must be capable of varying at least 0.15 mm to accommodate variable mask (31) thickness. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the thickness of the photosensitive film which in turns, varies the distance between to rotary body and holding member of Dietz to be between 0.001 mm to 1 mm in order to achieve the desired result of producing products are variable thickness, see Dietz [0025].

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dietze (US2002/0158963A1) in view of Nakamura Hiroaki (JPH09149194A) in further view of R.N. Davis (US3479120) in further view of Schmiedeke (US4029459) and in further view of Port (US 3316826).
Regarding claims 19-20, 
The combination of Dietze, Nakamura, Davis, and Schmiedeke remains.
The mentioned combination additionally teaches wherein the light source (5) is capable of being further configured to emit light (UV) at a position of the slit (22) which is aligned with a translucent part (translucent location (37)) of the plurality of translucent parts (37) of the mask (31) ([0040-0041,0043]).
Figures 3-4
The mentioned combination is silent to wherein the light source, the slit member, and the rotary body are concentric to each other (claim 19); and wherein said light emittance is in response to said slit aligning with said translucent part.
However, the mentioned combination does teach that the UV-light source (5), which is housed in said light source housing (23), is directed toward and emerges from said gap opening (22) to selectively expose said photosensitive film (57) of said sheet (1) via said translucent locations (37) of said mask (31) (Dietze: [0039-0041,0043-0044,0025], claims 1, 5, and 10). The mentioned combination also teaches that said light source (5) and said rotary body (3) are concentric to each other as shown in Figures 1-2.
Port teaches that it is known in the art to have a timing means (30) activate the power supply unit (28) which pulses the light source (26) to change from normal quiescent state to its activated state monetarily to emit light of sufficient intensity to selectively expose only the portions of the photosensitive material (14) which overlays the transparent areas (34) of the masking means (32) (C2L60-C4L16) (Figures 1-3). For the known system above, Port additionally teaches wherein a light source housing (tube (38)) is a cylindrical tube (Figures 1-2).
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Dietze, Nakamura, Davis, and Schmiedeke in view of the 
It would have been obvious to one having ordinary skilled in the art to modify the apparatus of the combination of Dietze, Nakamura, Davis, and Schmiedeke in view of the teaching of Port by reconfiguring said light source housing (23) to have a shape of a cylindrical tube, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner notes that the combination of Dietze, Nakamura, Davis, and Schmiedeke, and Port teaches “wherein the light source, the slit member, and the rotary body are concentric to each other” and “wherein the light source is further configured to emit light in response to a position of the slit aligned with a translucent part of the plurality of translucent parts of the mask” as recited in claims 19 and 20 respectively. 

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
higher than a specific reflectance does not limit the amount of reflectance since it does not define a specific reflectance. The reflector 25 taught by Dietz is higher than a black surface and meets the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744